Citation Nr: 1437400	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  09-37 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral eye disorder.

2. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a stomach disorder, including peptic ulcer disease.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to August 1978. 

This matter comes before the Board of Veterans' (Board) on appeal from a March 2008 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA) and has been subsequently transferred to the New York, New York, RO.

This matter was previously remanded by the Board for further development in February 2012.  Such development has been completed and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), and to include as secondary to military sexual assault, was also remanded by the Board in February 2012.  However, upon additional development, the Appeals Management Center (AMC) granted service connection for PTSD in February 2013.  Since this grant constituted a full grant of the benefits sought on appeal, this claim is no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  As such, the Veteran's claim for service connection for a psychiatric disorder, to include PTSD, and to include as secondary to military sexual assault, will not be addressed in this decision.

The Board additionally notes that the Veteran's electronic Virtual VA file has been reviewed in conjunction with the adjudication of the claims currently on appeal.

The request to reopen the claim of entitlement to service connection for a stomach disorder, including peptic ulcer disease is granted herein, and the merits of the claim are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1. An August 1997 rating decision denied the Veteran's original claim for entitlement to service connection for a peptic ulcer and an eye condition.  The Veteran was notified of the decision and his appellate rights, but did not timely appeal the decision.

2. In a February 2004 rating decision, the Veteran's application to reopen the claim for entitlement to service connection for a bilateral eye disorder was denied.  The Veteran was notified of the decision and his appellate rights, but did not timely appeal the decision.

3. Evidence received since the February 2004 rating decision is cumulative of evidence previously considered and does not raise a reasonable possibility of substantiating the claim of service connection for a bilateral eye disorder.

4. In an April 2005 rating decision, the Veteran's application to reopen the claim for entitlement to service connection for a peptic ulcer, claimed as a stomach disorder, was denied.  The Veteran was notified of the decision and his appellate rights, but did not timely appeal the decision.

5. Evidence received since the April 2005 decision is not cumulative of evidence previously considered and does raise a reasonable possibility of substantiating the claim of service connection for a peptic ulcer, claimed as a stomach disorder.


CONCLUSIONS OF LAW

1. The February 2004 rating decision denying entitlement to service connection for a bilateral eye disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013). 

2. Since the February 2004 rating decision, new and material evidence has not been received to reopen the claim of entitlement to service connection for a bilateral eye disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 (2013).

3. The April 2005 rating decision denying entitlement to service connection for a peptic ulcer, claimed as a stomach disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012). 

4. Since the April 2005 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for a peptic ulcer, claimed as a stomach disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a statutory and regulatory duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, in a November 2007 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claims, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  The November 2007 letter also advised the Veteran how disability evaluations and effective dates are assigned, and the type evidence which impacts those determinations.  

The Board notes that in claims to reopen, the duty to notify requires that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Regarding the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a stomach disorder, including peptic ulcer disease, in light of the favorable outcome of this appeal with respect to the issue of whether new and material evidence has been submitted to reopen the claim (reopening of the claim by the Board), any perceived lack of notice or development is not prejudicial.  See 38 U.S.C.A. §§ 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Regarding the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral eye disorder, the November 2007 notice letter complies with the holding of the United States Court of Appeals for Veterans Claims (Court) in Kent.  In particular, the letter specifically informed the Veteran of the type of evidence that was lacking in the prior denial and of the type of evidence that was necessary to reopen the claim.  The Veteran was advised that his claims for service connection for an eye condition and ulcer condition were previously denied as the Veteran failed to report for a VA examination.  Therefore, there is no further duty to notify under the VCAA.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The VA has obtained copies of the Veteran's service treatment and personnel records, and has reviewed the evidence in the Virtual VA system.

Additionally, the Board finds there has been substantial compliance with its February 2012 remand directives.  The Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  Based on the foregoing, the Board finds that the VA Appeals Management Center substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Here, the Board notes, while VA treatment records since September 2010 have been obtained as instructed, they are electronic copies with the Virtual VA system.  As such, there has been substantial compliance.

The Veteran has not been afforded with a new VA examination to assess the nature and etiology of his bilateral eye disorder or stomach disorder because the RO found that no new and material evidence had been submitted that would reopen the claims.  VA's duty to assist the Veteran in the development of his claims is not triggered unless and until a claim is reopened.  See 38 U.S.C.A. § 5103A.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened); Anderson v. Brown, 9 Vet. App. 542 (1996) (holding that unless new and material evidence has been submitted, the duty to assist does not attach); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted arguments and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

II. Merits of the Claims

In general, RO decisions are final.  See 38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013).

To warrant reopening of a previously and finally disallowed claim, newly presented or secured evidence must not be cumulative of evidence of record at the time of the last prior final disallowance and must prove the merits of the claim as to each central element that was specified as a basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."'

Bilateral eye disorder

The Veteran's service connection claim for a bilateral eye disorder was originally denied in a November 1996 rating decision.  Thereafter, the Veteran submitted a statement in March 1997 discussing his vision problems in service and his current symptoms.  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. The Board finds that, pursuant to 38 C.F.R. § 3.156(b), this is new and material evidence which was received within one year of the issuance of the November 1996 rating decision.  As such, as the Veteran's statement addresses whether his bilateral eye disorder began on active duty and continued since, the Board finds that such is new and material evidence.  Therefore, the November 1996 rating decision is not final.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Subsequently, an August 1997 rating decision denied the Veteran's claim.  Although he was notified of the denial and his appellate rights, the Veteran did not appeal the decision.  Therefore, the August 1997 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  Here, the Board finds that, pursuant to 38 C.F.R. § 3.156(b), such regulation is inapplicable as no new and material evidence pertaining to the Veteran's claim was received prior to the expiration of the appeal period stemming from the August 1997 rating decision.   See also Bond, supra; Roebuck, supra; Muehl, supra.

The Veteran again attempted to reopen his claim in November 2003; the RO denied the reopening of the bilateral eye disorder in a rating decision issued in February 2004.  Although he was notified of the denial and his appellate rights, the Veteran did not appeal the decision.  Therefore, the February 2004 rating decision is final.   See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  Again, the Board finds that, pursuant to 38 C.F.R. § 3.156(b), such regulation is inapplicable as no new and material evidence pertaining to the Veteran's claim was received prior to the expiration of the appeal period stemming from the February 2004 rating decision.   See also Bond, supra; Roebuck, supra; Muehl, supra.

The February 2004 rating action, therefore, represents the last previous final decision on any basis as to the issue of whether the Veteran is entitled to service connection for a bilateral eye disorder.  Evans v. Brown, 9 Vet. App. 273 (1996).

According to the record, in September 2006, the Veteran reported "distance and near vision blue and that words move around at near when he doesn't wear his near vision glasses.  Longstanding photophobia since late 1970s."  Upon examination, the VA optometrist assessed the Veteran with presbyopic hyperopic astigmatism and "[o]cular health normal."  

In December 2012, the Veteran reported pain and redness in the right eye.  Additional treatment from December 2012 indicates irritation of the right eye with redness that started two days prior.  The assessment was dry eye syndrome and he was scheduled to undergo a dilation and irrigation of the inferior lacrimal puncta.

In October 2013, the Veteran reported poor vision at night due to glare and that his current glasses do not provide clear vision.  Upon physical examination, the VA optometrist's assessments were: 1) old anterior stromal corneal scar of the right eye, 2) type 2 diabetes mellitus without retinopathy or macular edema in both eyes, 3) mild nuclear sclerosis with associated symptoms of night vision glare in both eyes, 4) hyperopia, presbyopia in both eyes.

While the Board acknowledges that this evidence was not previously of record, it is not "material" to the Veteran's claim as it does not establish that the Veteran has a current diagnosed disability stemming from his military service.  Thus, although the VA treatment records since the February 2004 rating decision address the Veteran's current symptoms, there is no indication these symptoms and assessments  stemmed from his military service.  Therefore, it does not raise a reasonable possibility of substantiating the claim and, while "new" it is not "material." 

There is no other evidence that could be considered new and material evidence in this matter.  In reaching this conclusion, the Board has considered the various statements made by the Veteran, including the statement from the Veteran's brother, D.B., who stated that prior to service, the Veteran did not wear glasses, but upon separation from service the Veteran wore prescription eye glasses.  The Board observes that these contentions were advanced by the Veteran at the time of his prior denials and were considered by the RO.  Accordingly, this information is essentially duplicative of information previously considered and, therefore, does not service to reopen the claim. 

As new and material evidence has not been submitted, the claim of entitlement to service connection for a bilateral eye disorder is not reopened.

Stomach disorder, including peptic ulcer disease

The Veteran's service connection claim for peptic ulcer was originally denied in a November 1996 rating decision.  Thereafter, the Veteran submitted treatment records indicating treatment for peptic ulcers.  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), and finds that this is new and material evidence which was received within one year of the issuance of the November 1996 rating decision.  Therefore, the November 1996 rating decision is not final.  See also Bond, supra; Roebuck, supra; Muehl, supra.

Subsequently, an August 1997 rating decision denied the Veteran's claim.  Although he was notified of the denial and his appellate rights, the Veteran did not appeal the decision.  Therefore, the August 1997 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  Here, the Board finds that, pursuant to 38 C.F.R. § 3.156(b), such regulation is inapplicable as no new and material evidence pertaining to the Veteran's claim was received prior to the expiration of the appeal period stemming from the August 1997 rating decision.  See also Bond, supra; Roebuck, supra; Muehl, supra.

The Veteran again attempted to reopen his claim in November 2003; the RO denied the reopening of the claim in a rating decision issued in February 2004.  Although he was notified of the denial and his appellate rights, the Veteran did not appeal the decision.  Therefore, the February 2004 rating decision is final.   See 38 U.S.C.A.   § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  Again, the Board finds that, pursuant to 38 C.F.R. § 3.156(b), such regulation is inapplicable as no new and material evidence pertaining to the Veteran's claim was received prior to the expiration of the appeal period stemming from the February 2004 rating decision.  See also Bond, supra; Roebuck, supra; Muehl, supra. 

In August 2004, the Veteran submitted a statement that he was requesting service connection for his stomach disorder.  In April 2005, the RO denied the Veteran's claim as the Veteran failed to report to a VA examination and no additional evidence could be obtained.  Although he was notified of the denial and his appellate rights, the Veteran did not appeal the decision.  Therefore, the April 2005 rating decision is final.   See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  Again, the Board finds that, pursuant to 38 C.F.R. § 3.156(b), such regulation is inapplicable as no new and material evidence pertaining to the Veteran's claim was received prior to the expiration of the appeal period stemming from the April 2005 rating decision.   See also Bond, supra; Roebuck, supra; Muehl, supra.

The April 2005 rating action, therefore, represents the last previous final decision on any basis as to the issue of whether the Veteran is entitled to service connection for a stomach disorder, claimed as peptic ulcer disease.  Evans v. Brown, 9 Vet. App. 273 (1996).

According to the record since April 2005, the Veteran has been treated for his psychiatric disorders which on several instances list ulcers in Axis III of the assessments. 

As stated above, Board again notes that the Veteran's claim for entitlement to service connection for a psychiatric disorder, to include PTSD, and to include as secondary to military sexual assault, was granted in February 2013.

As the Court stated in Shade v. Shinseki, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See Shade, supra.

Given the newly received evidence since the April 2005 rating decision, namely the VA treatment record listing peptic ulcer under Axis III, and as the Veteran is now service-connected for an acquired psychiatric disorder, namely PTSD, Board finds this evidence is new and material, in that it was previously not considered in the prior decision, it relates to an unestablished fact necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the claim.

Therefore, since there is new and material evidence, the claim of entitlement to service connection for a stomach disorder, including peptic ulcer disease, is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  This matter must be readjudicated on the underlying merits, i.e., on a de novo basis.


ORDER

As new and material evidence has not been received, the claim for entitlement to service connection for bilateral eye disorder is not reopened.

As new and material evidence has been received, the claim for entitlement to service connection for stomach disorder, including peptic ulcer disease, is reopened and, to that extent only, the appeal is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013). 

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2013); see also Grivois v. Brown, 6 Vet. App. 136 (1994).

When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Given the Veteran's recently service-connected psychiatric disorder, to include PTSD, a secondary service connection theory of entitlement arises, and the lack of an examination and opinion, the Veteran should undergo a VA examination to clarify the diagnosis and the etiology of the disability.  38 C.F.R. § 3.159(c)(4) (2013); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).

Accordingly, the case is REMANDED for the following action:

1. Updated pertinent treatment records, VA and non-VA, should be obtained and added to the claims folder.

2. Following completion of the above, schedule the Veteran for a VA examination before an appropriate specialist regarding his claimed stomach disorder, to include peptic ulcer disease, to include as secondary to his service-connected psychiatric disorder, PTSD.  The examiner is asked to determine whether it is at least as likely as not (50 percent or greater probability) that any stomach disorder, to include peptic ulcer disease, manifested during, or as a result of, active military service, and/or secondary to his service-connected PTSD.  Aggravation (permanent increase in severity beyond normal progress) of the claimed stomach disorder by the psychiatric disorder should be addressed.

The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All appropriate testing should be accomplished.  Rationale for the opinions rendered should be provided. 

Additionally, the examiner should consider the Veteran's in-service treatment records and post-service treatment records.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinions. 

If the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

Moreover, the Veteran is to be advised that failure to report for a scheduled VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

3. Upon completion of the foregoing, review the examiners' report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

4. Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claim, considering all applicable laws and regulations.  If the claim remains denied, the AMC should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


